Citation Nr: 0815167	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  95-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, including arthritis.

3.  Entitlement to service connection for a right and left 
shoulder disorder.

4.  Entitlement to service connection for an upper back 
disorder.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1992, April 1997 to January 1998, May 2003 to June 
2004, and from the record it appears that he was reactivated 
in March 2005 and may currently be on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the above claims.

In October 1997 and May 1998, the Board remanded the above 
claims for additional development and due process concerns.  
In a February 2005 decision, the RO again denied service 
connection for the issues on appeal.  In February 2006, the 
Board remanded the issues on appeal for additional 
development and due process concerns.  The case has been 
returned for further appellate review.

The claims of service connection for a left shoulder disorder 
and an upper back disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran currently suffers from a cardiac disorder, a 
bilateral knee disorder, and a right shoulder disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
cardiac disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for a 
bilateral knee disorder, including arthritis, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for entitlement to service connection for a 
right shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the record does not contain a current diagnosis 
of a cardiac disorder, a bilateral knee disorder, including 
arthritis, and a right shoulder disorder.  In fact, post-
service medical evidence is entirely negative for any 
competent evidence of the clinical presence of these 
conditions.  

Service medical records show that the veteran complained of 
having chest pain on several occasions.  In May 1980, his 
chest pain was attributed to nervousness or hyperventilation 
syndrome and other pathology was ruled out.  In March 1981, 
the veteran was diagnosed as having frequent premature 
ventricular depolarizations.  Post-service records reveal no 
current diagnosis of a cardiac disorder.  In a December 1992 
VA examination, the veteran was diagnosed as having a history 
of cardiac palpitations diagnosed as secondary to caffeine, 
which was noted as not found during that examination.  In 
November 2001, the veteran was afforded another VA 
examination.  A chest x-ray showed no evidence of an acute 
cardiopulmonary process.  Following a physical examination, 
the examiner commented that the veteran's premature 
ventricular contractions were benign in origin and he did not 
believe the veteran's symptoms were of clinical significance.  
The veteran was found to have no other significant cardiac 
problems based on his complaints or objective findings.  The 
veteran submitted service medical records which showed 
treatment in August 2005 for complaints of regular heart 
rhythm with premature beats.  There was no evidence of a 
diagnosis of a cardiac disorder with those records.  In the 
absence of any competent evidence of a cardiac disorder, the 
Board must conclude the veteran does not currently suffer 
from that disability.

Regarding the claims for service connection for a bilateral 
knee disorder and right shoulder disorder, there is no 
competent evidence of record that the veteran currently 
suffers from any knee disorder, including arthritis, or a 
right shoulder disorder.  Service medical records show that 
the veteran was treated in June 1982 for overstress syndrome 
of the lateral right knee.  Service medical records were 
silent for any complaints or findings of a right shoulder 
disorder.  Post-service treatment records, however, are 
negative for any diagnosis of a bilateral knee disorder or a 
right shoulder disorder.  In fact, the December 1992 
examination report stated that x-rays showed no significant 
pathological findings noted for the knees and the November 
2001 VA examination report stated that there was no pathology 
to render a diagnosis for the claimed right shoulder 
disability following x-rays and a physical examination.  The 
only evidence of the existence of this disability is the 
veteran's own statements.  In the absence of any competent 
evidence of a bilateral knee disorder, including arthritis, 
and a right shoulder disorder, the Board must conclude the 
veteran does not currently suffer from these disabilities.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The RO provided the appellant with notice in October 2001, 
February 2005, February 2006, and July 2006.  Following these 
notice letters, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in February 2005 and January 2008 
supplemental statements of the case, following the provision 
of complete notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a cardiac disorder is denied.

Service connection for a bilateral knee disorder, including 
arthritis, is denied.

Service connection for a right shoulder disorder is denied.


REMAND

Service medical records show that the veteran was treated for 
upper back pain on several occasions during service and was 
diagnosed as having overuse syndrome of the left shoulder 
girdle muscles in June 1992.  Post-service treatment records 
show that during the November 2001 VA examination, x-rays 
showed a tiny radiodensity measuring approximately 3 mm 
projected immediately subjacent to the mid to distal shaft of 
the clavicle, overlying the infraclavicular soft tissues and 
may reflect overlying or soft tissue artifact versus 
incidental soft tissue calcification.  In addition, private 
x-rays dated March 2001 showed moderate intervertebral disc 
space narrowing at T5-T6.  In addition, an April 2001 private 
sonogram of the upper trunk region revealed facet 
inflammatory changes at T3-4.  

The Board finds that the veteran should be afforded a VA 
examination to obtain a medical opinion as to whether his 
upper back disorder and left shoulder disorder are related to 
his inservice complaints of upper back pain and diagnosis of 
overuse syndrome of the left shoulder girdle muscles.  Such 
an opinion is necessary for a determination on the merits of 
the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d).

In addition, the veteran's most current VA treatment records 
and service medical records from his last period of service 
should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records and service medical records from 
his last period of service beginning March 
2005.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed upper back disorder and left 
shoulder disorder.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current upper back 
disorder and left shoulder disorder had 
their onset during active service or are 
related to any in-service disease or 
injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


